Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(h)(1) EXECUTION COPY TRANSFER AGENCY SERVICES AGREEMENT THIS AGREEMENT is made as of January 28, 2009 by and between PNC GLOBAL INVESTMENT SERVICING (U.S.) INC., a Massachusetts corporation (PNC), and Third Avenue Trust, a Delaware Business Trust (the Fund). Capitalized terms not otherwise defined shall have the meanings set forth in Appendix A. Background A. The Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the 1940 Act). B. The Fund wishes to retain PNC to serve as transfer agent, registrar, dividend disbursing agent and shareholder servicing agent to its investment portfolios listed on Exhibit A attached hereto and made a part hereof, as such Exhibit A may be amended from time to time by mutual agreement of the parties in accordance with this Agreement (each a Portfolio), and PNC wishes to furnish such services. Terms NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree to the statements made in the preceding paragraphs and as follows: 1. Appointment . The Fund hereby appoints PNC to serve as transfer agent, registrar, dividend disbursing agent and shareholder servicing agent to the Fund in accordance with the terms set forth in this Agreement. PNC accepts such appointment and agrees to furnish such services. PNC shall be under no duty to take any action hereunder on behalf of the Fund or any Portfolio except as specifically set forth herein or as may be specifically agreed to by PNC and the Fund in a written amendment hereto. PNC shall not bear, or otherwise be responsible for, any fees, costs or expenses charged by any third party service providers engaged by the Fund or by any other third party service provider to the Fund. 2. Instructions . (a) Unless otherwise provided in this Agreement, PNC shall act only upon Oral Instructions or Written Instructions. (b) PNC shall be entitled to rely upon any Oral Instruction or Written Instruction it receives from an Authorized Person (or from a person reasonably believed by PNC to be an Authorized Person) pursuant to this Agreement. PNC may assume that any Oral Instruction or Written Instruction received hereunder is not in any way inconsistent with the provisions of organizational documents or this Agreement or of any vote, resolution or proceeding of the Funds Board of Trustees or of the Funds shareholders, unless and until PNC receives Written Instructions to the contrary. 1 EXECUTION COPY (c) The Fund agrees to forward to PNC Written Instructions confirming Oral Instructions so that PNC receives the Written Instructions by the close of business on the same day that such Oral Instructions are received. The fact that such confirming Written Instructions are not received by PNC or differ from the Oral Instructions shall in no way invalidate the transactions or enforceability of the transactions authorized by the Oral Instructions or PNCs ability to rely upon such Oral Instructions. 3. Right to Receive Advice . (a) Advice of the Fund . If PNC is in doubt as to any action it should or should not take, PNC may request directions or advice, including Oral Instructions or Written Instructions, from the Fund. (b) Advice of Counsel . If PNC shall be in doubt as to any question of law pertaining to any action it should or should not take, PNC may request advice from counsel of its own choosing and at its own expense (who may be counsel for the Fund, the Funds investment adviser or PNC, at the option of PNC). (c) Conflicting Advice . In the event of a conflict between directions or advice or Oral Instructions or Written Instructions PNC receives from the Fund, and the advice it receives from counsel, PNC may rely upon and follow the advice of its counsel. (d) No Obligation to Seek Advice . Nothing in this section shall be construed so as to impose an obligation upon PNC (i) to seek such directions or advice or Oral Instructions or Written Instructions, or (ii) to act in accordance with such directions or advice or Oral Instructions or Written Instructions. 4. Records; Visits . The books and records pertaining to the Fund, which are in the possession or under the control of PNC, shall be the property of the Fund. The Fund and Authorized Persons shall have access to such books and records at all times during PNCs normal business hours. Upon the reasonable request of the Fund, copies of any such books and records shall be provided by PNC to the Fund or to an Authorized Person, at the Funds expense. 5. Confidentiality . (a) Each party shall keep confidential any information relating to the other partys business (Confidential Information). Confidential Information shall include: (i) any data or information that is competitively sensitive material, and not generally known to the public, including, but not limited to, information about product plans, marketing strategies, finances, operations, customer relationships, customer profiles, customer lists, sales estimates, business plans, and internal performance results relating to the past, present or future business activities of the 2 EXECUTION COPY Fund or PNC, their respective subsidiaries and affiliated companies and the customers, clients and suppliers of any of them; (ii) any scientific or technical information, design, process, procedure, formula, or improvement that is commercially valuable and secret in the sense that its confidentiality affords the Fund or PNC a competitive advantage over its competitors; (iii) all confidential or proprietary concepts, documentation, reports, data, specifications, computer software, source code, object code, flow charts, databases, inventions, know-how, and trade secrets, whether or not patentable or copyrightable; and (iv) anything designated as confidential. (b) Notwithstanding the foregoing, information shall not be Confidential Information and shall not be subject to such confidentiality obligations if it: (i) is already known to the receiving party at the time it is obtained, provided, however, that such information was not subject to a duty of confidentiality when it was received by such party; (ii) is or becomes publicly known or available through no wrongful act of the receiving party; (iii) is rightfully received from a third party who, to the best of the receiving partys knowledge, is not under a duty of confidentiality; (iv) is released by the protected party to a third party without restriction; (v) is requested or required to be disclosed by the receiving party pursuant to a court order, subpoena, governmental or regulatory agency request or law, provided that the receiving party promptly notifies the disclosing party, to the extent such notice is permitted, of any such request so that disclosing party may seek an appropriate protective order or other appropriate remedy and/or waive compliance with the provisions of this Agreement; (vi) is relevant to the defense of any claim or cause of action asserted against the receiving party; provided, however, that, prior to the use of such information, the receiving party shall obtain the written consent of the disclosing party, which consent shall not be unreasonably withheld; (vii) is Fund information provided by PNC in connection with an independent third party compliance or other review; provided, however, that the third party to 3 EXECUTION COPY whom the information is disclosed be subject to a duty of confidentiality substantially similar to that contained in this Agreement; (viii) is reasonably necessary for PNC to release such information in connection with the provision of services under this Agreement; or (ix) has been or is independently developed or obtained by the receiving party. (c) The provisions of this Section 5 shall survive termination of this Agreement for a period of three (3) years after such termination. 6. Cooperation with Accountants . PNC shall cooperate with the Funds independent public accountants and shall take all reasonable actions in the performance of its obligations under this Agreement to ensure that the necessary information is made available to such accountants for the expression of their opinion, as required by the Fund. 7. PNC System . PNC shall retain title to and ownership of any and all data bases, computer programs, screen formats, report formats, interactive design techniques, derivative works, inventions, discoveries, patentable or copyrightable matters, concepts, expertise, patents, copyrights, trade secrets, and other related legal rights utilized by PNC in connection with the services provided by PNC to the Fund. Notwithstanding the foregoing, the parties acknowledge the Fund shall retain all ownership rights in Fund data which resides on the PNC System; provided however, that any Confidential Information provided by the Fund in accordance with this Agreement shall remain the property of the Fund. 8. Disaster Recovery . PNC shall enter into and shall maintain in effect with appropriate parties one or more agreements making reasonable provisions for emergency use of electronic data processing equipment to the extent appropriate equipment is available. In the event of equipment failures, PNC shall, at no additional expense to the Fund, take reasonable steps to minimize service interruptions and inform the Fund promptly of any such service interruptions. PNC shall have no liability with respect to the loss of data or service interruptions caused by equipment failure, provided such loss or interruption is not caused by PNCs own intentional misconduct, bad faith, gross negligence or reckless disregard of its duties or obligations under this Agreement. 9. Compensation. (a) As compensation for services rendered by PNC during the term of this Agreement, the Fund will pay to PNC a fee or fees as may be agreed to from time to time in writing by the Fund and PNC. In addition, the Fund agrees to pay, and will be billed separately in arrears for, reasonable expenses incurred by PNC in the performance of its duties hereunder. (b) PNC shall establish certain cash management accounts (Service Accounts) required to provide services under this Agreement. The Fund acknowledges (i) PNC may receive investment earnings from sweeping the funds in such Service Accounts into investment accounts including, but not limited, investment accounts maintained at an affiliate or client of PNC; (ii) 4 EXECUTION COPY balance credits earned with respect to the amounts in such Service Accounts (Balance Credits) will be used to offset the banking service fees imposed by the cash management service provider (the Banking Service Fees); (iii) PNC shall retain the full amount of interest earned up to 10% of the overall transfer agent revenue target which will be agreed between both PNC and the Fund in advance of each new calendar year. Such revenue target will be reviewed at the end of each calendar year for final settlement. With respect to revenue in excess of the initial 10%, the Fund and PNC shall split such amounts equally; (iv) Balance Credits will be calculated and applied toward the Funds Banking Service Fees regardless of the Service Account balance sweep described in Sub-Section (i); and (v) PNC may use the services of third-party vendors in connection with the issuance of redemption and distribution checks and, notwithstanding subsection (iii) of this Section 9(b), shall retain any benefits obtained from any arrangements with such vendors, including any commission or return on float paid to it by any such vendors; provided that any such benefits shall be disclosed on the certificate discussed in Section 9(c) below. PNC shall use reasonable commercial efforts to minimize any float benefits incurred hereunder. (c) Within 60 days of the end of each calendar year PNC shall furnish to the Fund a certificate in the form of Exhibit B which such exhibit is hereby incorporated by reference into this Agreement and made a part hereof (each such furnished certificate being a Certificate). The Fund acknowledges that the information contained in a Certificate (the Certified Information) is Confidential Information and agrees that (i) the Certified Information and the Certificate is furnished solely for use by the Board of Trustees and Officers of the Fund to review PNCs compensation and to ascertain PNCs compliance with Section 9(b)(ii), and (ii) the Certified Information will be held in the strictest confidence, with access accordingly restricted, and may not be otherwise used or disclosed except upon the prior written consent of PNC, except that, without such prior written consent, (A) disclosure may be made as required by law, legal or regulatory process or regulatory examination, and (B) the legal advisors and auditors to the Fund may access and use the Certified Information on a need to know basis for purposes of assisting the Board of Trustees and Officers in making the determination with respect to Section 9(b) and in complying with disclosure requirements referred to in clause (A) above. (d) The undersigned hereby represents and warrants to PNC that the terms of this Agreement the have been fully disclosed to the Board of Trustees of the Fund and that, if required by applicable law, such Board of has approved or will approve the terms of this Agreement. Further, the undersigned hereby represents and warrants to PNC that there are no fees and expenses associated with this Agreement, and no benefits accruing to PNC or to the adviser or sponsor to the Fund in connection with this Agreement, including but not limited to any fee waivers, conversion cost reimbursements, up front payments, signing payments or periodic payments made or to be made by PNC to such adviser or sponsor or any affiliate of the Fund relating to the Agreement that require disclosure to the Board of Trustees. (e) Notwithstanding the limitation of liability provisions of this Agreement or the termination of this Agreement, the Fund shall remain responsible for paying to PNC the fees set forth in the applicable fee letter. 5 EXECUTION COPY 10. Standard of Care/Limitation of Liability. (a) Subject to the terms of this Section 10, PNC shall be liable to the Fund (or any person or entity claiming through the Fund) for damages only to the extent caused by PNCs own intentional misconduct, bad faith, gross negligence or reckless disregard of its duties under this Agreement ( Standard of Care ). In the absence of a finding to the contrary, the acceptance, processing and/or negotiation of a fraudulent payment for the purchase of Shares shall be presumed not to have been a failure of PNC to meet its Standard of Care. (b) PNC shall not be liable for damages (including without limitation damages caused by delays, failure, errors, interruption or loss of data) occurring directly or indirectly by reason of circumstances beyond its reasonable control, including without limitation acts of God; action or inaction of civil or military authority; national emergencies; public enemy; war; terrorism; riot; fire; flood; catastrophe; sabotage; epidemics; labor disputes; civil commotion; interruption, loss or malfunction of utilities, transportation, computer or communications capabilities; insurrection; elements of nature; non-performance by a third party; failure of the mails; or functions or malfunctions of the internet, firewalls, encryption systems or security devices caused by any of the above. Notwithstanding the foregoing, if a party is unable to perform hereunder due to one of the events listed in this section, such party will use reasonable commercial efforts to notify the other party of its inability to perform and will use reasonable commercial efforts to recommence performance as soon as practicable. (c) PNC shall not be under any duty or obligation to inquire into and shall not be liable for the validity or invalidity, authority or lack thereof, or truthfulness or accuracy or lack thereof, of any instruction, direction, notice, instrument or other information which PNC reasonably believes to be genuine. PNC shall not be liable for any damages that are caused by actions or omissions taken by PNC in accordance with Written Instructions or advice of counsel. PNC shall not be liable for any damages arising out of any action or omission to act by any prior service provider of the Fund or for any failure to discover any such error or omission. (d) Neither party nor its affiliates shall be liable for any consequential, incidental, exemplary, punitive, special or indirect damages, whether or not the likelihood of such damages was known by such party or its affiliates. (e) No party may assert a cause of action against PNC or any of its affiliates that allegedly occurred more than 12 months immediately prior to the filing of the suit (or, if applicable, commencement of arbitration proceedings) alleging such cause of action; provided that the foregoing shall not bar a party from asserting a cause of action if the incident giving rise to such cause of action could not have been reasonably identified until after the expiration of the 12 month period. (f) Each party shall have a duty to mitigate damages for which the other party may become responsible. (g) This Section 10 shall survive termination of this Agreement. 6 EXECUTION COPY 11. Indemnification . Absent PNCs failure to meet its Standard of Care (defined in Section 10 above), the Fund agrees to indemnify, defend and hold harmless PNC and its affiliates and their respective directors, trustees, officers, agents and employees from all claims, suits, actions, damages, losses, liabilities, obligations, costs and reasonable expenses (including reasonable attorneys fees and court costs, travel costs and other reasonable out-of-pocket costs related to dispute resolution) arising directly or indirectly from: (a) an act or omission of the Fund, a Fund contractor or subcontractor in connection with providing services to the Fund or a predecessor service provider; and (b) any action taken or omitted to be taken by PNC in connection with the provision of services to the Fund. Absent the Funds intentional misconduct, bad faith, gross negligence or reckless disregard of its duties under this Agreement, PNC agrees to indemnify, defend and hold harmless the Fund and its affiliates and their respective directors, trustees, officers, agents and employees from all claims, suits, actions, damages, losses, liabilities, obligations, costs and reasonable expenses (including reasonable attorneys fees and court costs, travel costs and other reasonable out-of-pocket costs related to dispute resolution) arising in connection with the provision of services hereunder. In any instance in which one party (the Indemnifying Party) may be asked to indemnify or hold the other party (the Indemnified Party) harmless, the Indemnified Party will notify the Indemnifying Party promptly after identifying any situation in which it believes presents or appears likely to present a claim for indemnification against the Indemnified Party (although the failure to do so shall not prevent recovery by the Indemnified Party) and shall keep the Indemnifying Party reasonably advised with respect to developments concerning the situation. The Indemnifying Party shall have the option to defend the Indemnified Party against any claim which may be the subject of this indemnification, and, in the event that the Indemnifying Party so elects, such defense shall be conducted by counsel chosen by the Indemnifying Party and reasonably satisfactory to the Indemnified Party, and thereupon the Indemnifying Party shall take over complete defense of the claim and the Indemnified Party shall sustain no further legal or other expenses in respect of such Claim. The Indemnified Party will not admit wrongdoing or make any compromise in any case in which Indemnifying Party will be asked to provide indemnification, except with the Indemnifying Partys prior consent. This Section 11 shall survive termination of this Agreement. 12. Description of Services. (a) Services Provided on an Ongoing Basis, If Applicable. (i) Maintain shareholder registrations; (ii) Review new applications and correspond with shareholders to complete or correct information; (iii) Direct payment processing of checks or wires; 7 EXECUTION COPY (iv) Prepare and certify shareholder lists in conjunction with proxy solicitations; (v) Countersign share certificates; (vi) Prepare and mail to shareholders confirmation of activity; (vii) Provide toll-free lines for direct shareholder use, plus customer liaison staff for on-line inquiry response; (viii) Mail duplicate confirmations to broker-dealers of their clients activity, whether executed through the broker-dealer or directly with PNC; (ix) Provide periodic shareholder lists and statistics to the Fund; (x) Provide detailed data for underwriter/broker confirmations; (xi) Prepare periodic mailing of year-end tax and statement information; (xii) Notify on a timely basis the investment adviser, accounting agent, and custodian of Share activity; (xiii) Perform other participating broker-dealer shareholder services as may be agreed upon from time to time; (xiv) Accept and post daily Share purchases and redemptions; (xv) Accept, post and perform shareholder transfers and exchanges; (xvi) Issue and cancel certificates (when requested in writing by the shareholder); and (xvii) Perform certain administrative and ministerial duties relating to opening, maintaining and processing transactions for shareholders or financial intermediaries that trade shares through the NSCC. (b) Purchase of Shares . PNC shall issue and credit an account of an investor, in the manner described in the Funds prospectus, once it receives: (i) A purchase order in completed proper form; (ii) Proper information to establish a shareholder account; and (iii) Confirmation of receipt or crediting of funds for such order to the Funds custodian. (c) Redemption of Shares. PNC shall process requests to redeem Shares as follows: 8 EXECUTION COPY (i) All requests to transfer or redeem Shares and payment therefor shall be made in accordance with the Funds prospectus, when the shareholder tenders Shares in proper form, accompanied by such documents as PNC reasonably may deem necessary. (ii) PNC reserves the right to refuse to transfer or redeem Shares until it is satisfied that the endorsement on the instructions is valid and genuine and that the requested transfer or redemption is legally authorized, and it shall incur no liability for the refusal, in good faith, to process transfers or redemptions which PNC, in its good judgment, deems improper or unauthorized, or until it is reasonably satisfied that there is no basis to any claims adverse to such transfer or redemption. (iii) When Shares are redeemed, PNC shall deliver to the Funds custodian (the Custodian) and the Fund or its designee a notification setting forth the number of Shares redeemed. Such redeemed Shares shall be reflected on appropriate accounts maintained by PNC reflecting outstanding Shares of the Fund and Shares attributed to individual accounts. (iv) PNC shall, upon receipt of the monies provided to it by the Custodian for the redemption of Shares, pay such monies as are received from the Custodian, all in accordance with the procedures established from time to time between PNC and the Fund. (v) When a broker-dealer notifies PNC of a redemption desired by a customer, and the Custodian provides PNC with funds, PNC shall prepare and send the redemption check to the broker-dealer and made payable to the broker-dealer on behalf of its customer, unless otherwise instructed in writing by the broker-dealer. (vi) PNC shall not process or effect any redemption requests with respect to Shares of the Fund after receipt by PNC or its agent of notification of the suspension of the determination of the net asset value of the Fund. (vii) PNC shall calculate and collect, but solely with respect to direct shareholder accounts, any redemption fees applicable to a Portfolio in accordance with the Portfolios then current prospectus and shall remit such fees to the appropriate Portfolio as soon as practicable after collection. For purposes of clarification, PNC shall have no duty whatsoever under this Section 12(c)(vii) to calculate or collect redemption fees with respect to transactions in any account for which PNC has received notification in writing that the Fund has waived this duty for PNC. (d) Dividends and Distributions .
